Hayes and Kehoe, JJ.
(dissenting). We respectfully dissent and would affirm the judgment. In our view, County Court did not err in denying defendant’s challenge for cause to a prospective juror who stated that she “had a problem” with domestic violence issues and indicated that she would be more comfortable hearing a different case. That prospective juror, along with the other prospective jurors, also indicated that she would base her decision on the evidence alone and that she would follow the law as instructed by the court. In our view, no issue was raised concerning the ability of that prospective juror to be *859fair and impartial; she did not indicate a predisposition to rule a certain way. Upon our review of the voir dire transcript, we conclude that the prospective juror did not evince a state of mind that would likely preclude her from rendering an impartial verdict based upon the evidence adduced at trial (see, CPL 270.20 [1] [b]; cf., People v Johnson, 94 NY2d 600; People v Torpey, 63 NY2d 361, 366-367, rearg denied 64 NY2d 885).
We also reject the contention of defendant that the court improperly curtailed his testimony establishing a justification defense. Defendant was allowed to testify concerning his state of mind during the attack, and any further testimony on the issue would have been cumulative (see, People v Rivera, 101 AD2d 981, 981-982, affd 65 NY2d 661; People v Bruner, 222 AD2d 738, 739, lv denied 88 NY2d 981). We also reject the contention of defendant that he was not permitted to cross-examine the victim concerning her prior acts of violence (see, People v Miller, 39 NY2d 543, 551-552). Defendant was permitted to cross-examine the victim concerning her prior acts of assault and whether she was carrying a razor knife on the day that defendant stabbed her. Any error by the court in refusing to permit defendant to ask the victim whether she used to carry a “little razor knife” is harmless. The evidence of defendant’s guilt is overwhelming, and there is no significant probability that the jury would otherwise have acquitted defendant (see, People v Crimmins, 36 NY2d 230, 242; People v Ross, 197 AD2d 713, 714, lv denied 82 NY2d 902). (Appeal from Judgment of Monroe County Court, Maloy, J. — Assault, 2nd Degree.) Present — Green, J. P., Hayes, Wisner, Hurlbutt and Kehoe, JJ.